Case 1:15-cr-00288-RMB Document 1040 Filed 04/30/20 Page 1 of 1

_ Case 1:15-cr-00288-RMB Document 1038 Filed 04/28/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street

White Plains, Ni STB ae ann
UEC SDNY E

 

   

 

 

April 28, 2020 0CUMENT
BY ECF EY,ECTRONICALLY FELED |)
\
The Honorable Richard M. Berman DOC of O26 |
United States District Court DATE FRLER: HPD I
Southern District of New York
500 Pearl Street

New York, NY 10007
Re: United States v, Alexander Finley, 15 Cr. 288 (RMB)
Dear Judge Berman:

The Government respectfully submits this letter with the consent of Zachary Margulis
Ohnuma, Esq., counsel to defendant Alexander Finley, to request an adjournment of the status
conference in the above-referenced case, currently set for May 20, 2020.

Although the parties have reached an agreement concerning a resolution of this matter, the
parties are seeking an adjournment due to the restrictions against travel and contact in light of
COVID-19. Accordingly, the parties request that the next conference be adjourned for
approximately 45 days to a date convenient for the Court.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: ls
Christopher D. Brumwell

 

 

Assistant United States Attorney
917-710-0661

 

 

{S= Est. nd. email)

Confeyene is aditavned fo
Suly 1, 2020 ab 10:00am,

 

 

Date, 4/80) 202 'y/30]2020 Eich A . Seeman

Richas! +E. Berman, USDJI.

 

 

 
